DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made of applicant’s claim for priority based on provisional Application No. 62/535,965 filed on 24 July 2017. Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. PCT/US2018/043214 filed on 23 July 2018.



Claim Objections
Claims 4 and 15 are objected to because of the following informalities: the claims recite “compliment”. This should be “complement”.  Appropriate correction is required.
Claim 19 is objected to under 37 CFR 1.75(c) as being in improper form because claim 19 refers back to another multiple dependent claim (claim 18). Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
The independent claims recite various limitations that are unclear, partially due to insufficient antecedent basis, and partially due to inconsistent claim language use. Such claim terms include:
“the” components (independent claims 1, 16, and 20)
“components” versus “elements” (independent claims 1, 16, and 20 and dependent claims 4-13 and 15, versus claims 2-3, 17-19, and 21-23)
It is uncertain how “component” differs from “element”
Therefore, by extension, it is also unclear what is meant by the limitation “so that the components of a descriptive or question sentence are stored in a database” (independent claims 1, 16, and 20), and “for storing elements of the SNL descriptive sentence to a database
“a” database (independent claims 1, 16, and 20) versus “a” database (dependent claims 2-3, 17-18, and 21-22)
“the” data (dependent claims 3, 18, and 22)
Note that even if Applicant were to amend this to simply “data”, this is so broad that it is unclear what is precisely being claimed as to use “data in a database” to “create an SNL question sentence”, as claimed.
“an” SNL descriptive sentence or “an” SNL question sentence (independent claims 16 and 20) versus “an” SNL sentence (dependent claims 19 and 23)
Use of the “+” symbol (dependent claims 5-13)
It is unclear whether the claims intended to actually have the “+” symbol in the sentence pattern, or whether it is intended to mean, i.e., [object 1] followed by [object 2].
Additionally, the dependent claims recite various terms that is uncertain what the meaning is precisely in the context of the claims:
C2-Adjective (dependent claims 6 and 9)
I-Object (dependent claim 8)
D-Object (dependent claim 8)
C1-Noun (dependent claim 9)
“Comp” (dependent claim 10)
“Comp-E” (dependent claim 11)
“Super”
“A” component” (dependent claim 15, where the “A” was capitalized)


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-23 are rejected under 35 U.S. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a “[computer] program” which is software per se. While the claimed “[computer] program” causes a computer to execute the claimed steps, the computer is not claimed as part of the “product” (i.e., the computer program). Products which do not have a physical or tangible form (such as the claimed computer program), i.e., that do not have any structural recitations, are software per se, and do not fall within at least one of the four categories of patent eligible subject matter. See MPEP § 2106.03(I).

Claims 1-23 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception (i.e., an abstract idea) without significantly more).
	Independent claims 1, 16, and 20, in addition to dependent claims 2, 17, and 21, recite a mental task or process of translating a structured natural language (SNL) descriptive sentence or SNL question sentence into structured query language (SQL) queries. This can be practically performed in the mind of a person (e.g., SQL syntax is a language capable of being learned by a person; thus, a person viewing a natural language question can mentally perform in the mind the task or translating that natural language question into the appropriate SQL-syntax query). Thus, such steps encompass an evaluation. 
	Because the claims cover performance of the limitation in the mind but for the recitation of generic computer components, the claims fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

	The judicial exception is not integrated into a practical application of the idea. The claims recite the use of a database for storing and retrieving data needed for performing the translation steps. However, other than simply storing and retrieving data, the particularities of the translation steps are recited at a high level of generality, with nothing narrowing the claims to a particular manner of achieving such translation steps after the relevant data is retrieved from the database. Thus the use of a database amounts to nothing more than an attempt to generally link the claims to a particular technological environment—namely, implementation via computers.
	Additionally, the steps of storing and retrieving data from the database (see, e.g., independent claims 1, 16, and 20, and dependent claims 2-3, 17-18, and 21-22) amount to nothing more than insignificant extra-solution activities, i.e., mere data-gathering steps necessary for use of the recited judicial exception, as the obtained information is used in the abstract mental process of generating certain computing statements. Such extra-solution activities represent nothing more than nominal/tangential additions to the claims (see MPEP 2106.05(g)), and are unrelated to the particular technical steps by which that information is utilized to create the SNL question sentence or translate an SNL sentence to SQL queries. Accordingly, the type of information being retrieved relates to “data” or “elements” related to the creation of an SNL question sentence or translation to SQL queries, is nothing more than insignificant field-of-use limitations, describing the context rather than a particular manner of achieving the claimed result.
	Dependent claim 4 recites an insignificant post-solution activity of displaying data and prompting a user to enter values. Thus the type of data being displayed (i.e., the different components of a sentence, and prompting a user to enter values) is nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving a result.
	Dependent claims 5-13 recite different types of sentence patterns with certain types of information contained within those sentence patterns. However, such limitations do not describe how—by what particular process or structure—the SNL sentence or SQL query are generated by the system. Therefore, such claims are nothing more than insignificant field-of-use limitations, attempting to limit the claims to a particular context rather than a particular manner of achieving the result.
	Dependent claim 14 (and similarly in dependent claim 15), which depends upon dependent claim 4, are nothing more than using computers as a tool to perform a mental process. The computer does nothing more than prompt the user to input certain information and receive the data inputted by a user. This is nothing more than directed to the insignificant extra-solution activity of receiving data. Thus, the use of a computer to receive data is nothing more than an attempt to limit the claims to a particular technological field—namely, implementation via computers. See, e.g., MPEP 2106.04(a)(2)(III) (“Using a computer as a tool to perform a mental process”, where in Mortgage Grader, 811 F.3d at 1324, an interface prompted a borrower to enter personal information, and the claims were still found to perform a mental process of anonymous loan shopping that could be performed by humans without a computer). In the present claims, prompting the user to input certain information does not further limit the claims to a particular technical process or step by which the SNL question or SQL queries are created by the system.
	Dependent claims 19 and 23 relate to inputting the elements and outputting an SNL sentence including the elements to a user. However, this is recited at a high level of generality and not a particular means by which the elements are utilized and integrated into the claimed invention. Thus, at best, this is nothing more than receiving the element data and outputting data, which are insignificant extra-solution activities.

	The claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. The steps of storing and retrieving data (as seen in independent claims 1, 16, and 20, and dependent claims 2-3, 17-18, and 21-22) are nothing more than insignificant extra-solution activities that are well-understood, routine, and conventional. See MPEP §2106.05(d)(II) (“Storing and retrieving data in memory”).1
	Dependent claims 4, 14, and 15 19 and 23, which relate to displaying data to a user, receiving user input, inputting elements and outputting an SNL sentence including the elements to a user, is nothing more than a well-understood, routine, and conventional activity. See MPEP 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”). See also MPEP 2106.05(d)(II) (“Storing and retrieving data in memory”).
	 
	Even when viewed as an ordered combination, the claims do nothing more than recite insignificant extra-solution activities (i.e., storing, retrieving, inputting, and outputting data), insignificant field-of-use limitations (i.e., pertaining to certain types of data), and attempts to limit the claims to a particular technological environment (i.e., via the use of computers and databases). However, the claims, when taken as a whole, do not describe how—by what particular process or structure—the SNL sentence or SQL query are generated. Thus, when excluding the insignificant extra-solution activities, field-of-use limitations, and generic database/computing components, the claims do nothing more than recite a series of steps that can be practically performed in the mind of a person. The claims therefore, as a whole, do not recite anything beyond what can be practically performed in the mind. Accordingly, the claims recite an abstract idea.
Thus, for at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-14, 16-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al. (“Bhatt”) (US 2017/0161262 A1), in view of Sheu et al. (“Sheu”) (US 2004/0088158 A1).
	Regarding claim 1: Bhatt teaches A structured natural language knowledge system, the system comprised of:
	… a sentence translator which translates an SNL descriptive sentence or an SNL question sentence to SQL (Structured Query Language) queries so that the components of a descriptive or question sentence are stored in a database (Bhatt, [0012-0013], where the system receives natural language text input and generates a structured query from the received input, the structured query using a programming language such as Structured Query Language (SQL). See Bhatt, [0030], where the system may determine a database operation from the annotated natural language text, e.g., determining an operation such as “create” or “update” (i.e., “so that the components of a descriptive or question sentence are stored in a database”)).
	Bhatt does not appear to explicitly teach a structured natural language sentence composition module which composes an SNL (Structured Natural Language) sentence.
	Sheu teaches a structured natural language sentence composition module which composes an SNL (Structured Natural Language) sentence (Sheu, [0055], where the system includes a structured natural language composition module that allows a user to compose a structured natural language query using defined verb phrases and adjective phrases).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bhatt and Sheu (hereinafter “Bhatt as modified”) with the motivation of minimizing the computer’s processing burden by requiring user inputs to be in a more constrained form of natural language, which may be more desirable and practicable for enhancing efficiency and satisfaction with the interface system.2

	Regarding claim 2: Bhatt as modified teaches The structured natural language knowledge system according to claim 1, wherein the sentence translator includes an SNL-SQL translator which translates an SNL descriptive sentence to SQL queries for storing elements of the SNL descriptive sentence to a database, and translates an SNL question sentence to SQL queries for inquiring of the database (Bhatt, [0030], where the system may determine a database operation from the annotated natural language text, e.g., determining an operation such as “create” or “update” (i.e., “for storing elements of the SNL descriptive sentence to a database”) or “read” (i.e., “for inquiring of the database”)).

	Regarding claim 4: Bhatt as modified teaches The structured natural language knowledge system according to claim 1, wherein the structured natural language sentence composition module displays the different components of a sentence and prompts a user to enter the values of some or all of the different components in a sentence, wherein a component of a sentence may be at least one of a subject, an object, a verb, a compliment, an adverb and an adjective (Sheu, [0081-0084], where a user is prompted to select a command from a list of defined commands applicable to the objects defined in the variable definition phrase, in addition to selecting one or more arguments and conditions. Finally, the user is prompted to specify the parameters of the selected condition (i.e., “displays the different components of a sentence and prompts the user to enter the values of some or all of the different components in a sentence”). For example, for the condition “Who are diagnosed to have”, the user can type in a disease name or select from a list of disease names, forming an adjective phrase). 

	Regarding claim 5: Bhatt as modified teaches The structured natural language knowledge system according to claim 4, wherein the sentence pattern may be "S+V" and its components include a Subject and a Verb, wherein Subject can have modifiers such as an Amount, an Adjective, a Possessive and a Clause, Verb can have modifiers such as an Adverb, a Place, a Time, a Frequency, a Reason, an Actor, a Method and an Attendant (Sheu, [0083], where a defined verb phrase is displayed in section 810 and as part of a structured natural language sentence in sentence section 830. See also Sheu, [0054], where a structured natural language query may include a verb phrase as a command and zero, one or more adjective phrases as a qualification. See Sheu, [0062], where the parameters, e.g., “mild AD” and “aericept” are parameters (i.e., “subject”)).
	Although Sheu does not appear to explicitly state the type of information within the sentence pattern’s verb and subject relates to certain modifiers as claimed, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The user entering certain sentence patterns would have been performed the same regardless of the specific data involved (i.e., the subject and verb having certain modifiers as claimed, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Sheu’s teachings in making the claimed invention because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.

	Regarding claim 6: Bhatt as modified teaches The structured natural language knowledge system according to claim 4, wherein the sentence pattern may be "S+V+C" and its components include a Subject, a Verb, and a complement, wherein Subject can have modifiers such as an Amount, an Adjective, a Possessive and a Clause, Verb can have modifiers such as an Adverb, a Place, a Time, a Frequency, a Reason, an Actor, a Method and an Attendant, wherein the complement can have modifiers such as an Amount, an Adjective, a Possessive and a Clause, and C2-Adjective can have modifier an Adverb (Sheu, [0083], where a defined verb phrase is displayed in section 810 and as part of a structured natural language sentence in sentence section 830. See also Sheu, [0054], where a structured natural language query may include a verb phrase as a command and zero, one or more adjective phrases as a qualification. See Sheu, [0062], where the parameters, e.g., “mild AD” and “aericept” are parameters (i.e., “subject”)).
	Although Sheu does not appear to explicitly state that the type of information within the sentence pattern pertains to a subject, verb, and complement, and that each have certain modifiers as claimed, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The user entering certain sentence patterns would have been performed the same regardless of the specific data involved (i.e., the subject and verb having certain modifiers as claimed, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Sheu’s teachings in making the claimed invention because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.

	Regarding claim 7: Bhatt as modified teaches The structured natural language knowledge system according to claim 4, wherein the sentence pattern may be "S+V+O" and its components include a Subject, a Verb and an Object, wherein Subject can have modifiers such as an Amount, an Adjective, a Possessive and a Clause, Verb can have modifiers such as an Adverb, a Place, a Time, a Frequency, a Reason, an Actor, a Method and an Attendant, and Object can have modifiers such as an Amount, an Adjective, a Possessive and a Clause (Sheu, [0083], where a defined verb phrase is displayed in section 810 and as part of a structured natural language sentence in sentence section 830. See also Sheu, [0054], where a structured natural language query may include a verb phrase as a command and zero, one or more adjective phrases as a qualification. See Sheu, [0062], where the parameters, e.g., “mild AD” and “aericept” are parameters (i.e., “subject”)).
	Although Sheu does not appear to explicitly state that the type of information within the sentence pattern pertains to a subject, verb, and object, and that each have certain modifiers as claimed, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The user entering certain sentence patterns would have been performed the same regardless of the specific data involved (i.e., the subject and verb having certain modifiers as claimed, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Sheu’s teachings in making the claimed invention because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.

	Regarding claim 8: Bhatt as modified teaches The structured natural language knowledge system according to claim 4, wherein the sentence pattern may be "S+V+IO+DO" and its components include a Subject, a Verb, an I-Object and a D-Object, wherein Subject can have modifiers such as an Amount, an Adjective, a Possessive and a Clause, Verb can have modifiers such as an Adverb, a Place, a Time, a Frequency, a Reason, an Actor, a Method and an Attendant, I-Object can have modifiers such as an Amount, an Adjective, a Possessive and a Clause, and D-Object can have modifiers such as an Amount, an Adjective, a Possessive and a Clause (Sheu, [0083], where a defined verb phrase is displayed in section 810 and as part of a structured natural language sentence in sentence section 830. See also Sheu, [0054], where a structured natural language query may include a verb phrase as a command and zero, one or more adjective phrases as a qualification. See Sheu, [0062], where the parameters, e.g., “mild AD” and “aericept” are parameters (i.e., “subject”)).
	Although Sheu does not appear to explicitly state that the type of information within the sentence pattern pertains to a subject, verb, I-Object and D-Object, and that each have certain modifiers as claimed, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The user entering certain sentence patterns would have been performed the same regardless of the specific data involved (i.e., the subject and verb having certain modifiers as claimed, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Sheu’s teachings in making the claimed invention because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.

	Regarding claim 9: Bhatt as modified teaches The structured natural language knowledge system according to claim 4, wherein the sentence pattern may be "S+V+O+C" and its components include a Subject, a Verb, an Object, a C1-Noun and a C2-Adjective, wherein Subject can have modifiers such as an Amount, an Adjective, a Possessive and a Clause, Verb can have modifiers such as an Adverb, a Place, a Time, a Frequency, a Reason, an Actor, a Method and an Attendant, Object can have modifiers such as an Amount, an Adjective, a Possessive and a Clause, C1-Noun can have modifiers such as an Amount, an Adjective, a Possessive and a Clause, and C2-Adjective can have modifier an Adverb (Sheu, [0083], where a defined verb phrase is displayed in section 810 and as part of a structured natural language sentence in sentence section 830. See also Sheu, [0054], where a structured natural language query may include a verb phrase as a command and zero, one or more adjective phrases as a qualification. See Sheu, [0062], where the parameters, e.g., “mild AD” and “aericept” are parameters (i.e., “subject”)).
	Although Sheu does not appear to explicitly state that the type of information within the sentence pattern pertains to a subject, verb, object, and C1-Noun, and that each have certain modifiers as claimed, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The user entering certain sentence patterns would have been performed the same regardless of the specific data involved (i.e., the subject and verb having certain modifiers as claimed, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Sheu’s teachings in making the claimed invention because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.

	Regarding claim 10: Bhatt as modified teaches The structured natural language knowledge system according to claim 4, wherein the sentence pattern may be "Comp" and its components include a Subject, a Verb, an Object, an Adjective/Adverb and a Target, wherein Subject can have modifiers such as an Amount, an Adjective, a Possessive and a Clause, Verb can have modifiers such as an Adverb, a Place, a Time, a Frequency, a Reason, an Actor, a Method and an Attendant, Object can have modifiers such as an Amount, an Adjective, a Possessive and a Clause, Adjective/Adverb can have modifier a Difference, and Target can have modifiers such as an Amount, an Adjective, a Possessive and a Clause (Sheu, [0083], where a defined verb phrase is displayed in section 810 and as part of a structured natural language sentence in sentence section 830. See also Sheu, [0054], where a structured natural language query may include a verb phrase as a command and zero, one or more adjective phrases as a qualification. See Sheu, [0062], where the parameters, e.g., “mild AD” and “aericept” are parameters (i.e., “subject”)).
	Although Sheu does not appear to explicitly state that the type of information within the sentence pattern pertains to “comp” containing certain types of components and the type of information for the modifiers of each component, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The user entering certain sentence patterns would have been performed the same regardless of the specific data involved (i.e., the subject and verb having certain modifiers as claimed, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Sheu’s teachings in making the claimed invention because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.

	Regarding claim 11: Bhatt as modified teaches The structured natural language knowledge system according to claim 4, wherein the sentence pattern may be "Comp-E" and its components include a Subject, a Verb, an Object, an Adjective/Adverb and a Target, wherein Subject can have modifiers such as an Amount, an Adjective, a Possessive and a Clause, Verb can have modifiers such as an Adverb, a Place, a Time, a Frequency, a Reason, an Actor, a Method and an Attendant, Object can have modifiers such as an Amount, an Adjective, a Possessive and a Clause, Adjective/Adverb can have modifier a Multiplicative, and Target can have modifiers such as an Amount, an Adjective, a Possessive and a Clause (Sheu, [0083], where a defined verb phrase is displayed in section 810 and as part of a structured natural language sentence in sentence section 830. See also Sheu, [0054], where a structured natural language query may include a verb phrase as a command and zero, one or more adjective phrases as a qualification. See Sheu, [0062], where the parameters, e.g., “mild AD” and “aericept” are parameters (i.e., “subject”)).
	Although Sheu does not appear to explicitly state that the type of information within the sentence pattern pertains to “comp-e” containing certain types of components and the type of information for the modifiers of each component, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The user entering certain sentence patterns would have been performed the same regardless of the specific data involved (i.e., the subject and verb having certain modifiers as claimed, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Sheu’s teachings in making the claimed invention because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.

	Regarding claim 12: Bhatt as modified teaches The structured natural language knowledge system according to claim 4, wherein the sentence pattern may be "Super" and its components include a Subject, a Verb, an Object, an Adjective/Adverb and a Noun, wherein Subject can have modifiers such as an Amount, an Adjective, a Possessive and a Clause, Verb can have modifiers such as an Adverb, a Place, a Time, a Frequency, a Reason, an Actor, a Method and an Attendant, Object can have modifiers such as an Amount, an Adjective, a Possessive and a Clause, and Adjective/Adverb can have modifiers such as an Ordinal, a Domain and Candidates (Sheu, [0083], where a defined verb phrase is displayed in section 810 and as part of a structured natural language sentence in sentence section 830. See also Sheu, [0054], where a structured natural language query may include a verb phrase as a command and zero, one or more adjective phrases as a qualification. See Sheu, [0062], where the parameters, e.g., “mild AD” and “aericept” are parameters (i.e., “subject”)).
	Although Sheu does not appear to explicitly state that the type of information within the sentence pattern pertains to “super” containing certain types of components and the type of information for the modifiers of each component, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The user entering certain sentence patterns would have been performed the same regardless of the specific data involved (i.e., the subject and verb having certain modifiers as claimed, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Sheu’s teachings in making the claimed invention because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.

	Regarding claim 13: Bhatt as modified teaches The structured natural language knowledge system according to claim 4, wherein the sentence pattern may be "There is" and its components include a "There be/ Here be" and a Subject, wherein Subject can have modifiers such as an Amount, an Adjective, a Possessive and a Clause, and the sentence can have modifiers such as a Place, a Time and a Reason (Sheu, [0083], where a defined verb phrase is displayed in section 810 and as part of a structured natural language sentence in sentence section 830. See also Sheu, [0054], where a structured natural language query may include a verb phrase as a command and zero, one or more adjective phrases as a qualification. See Sheu, [0062], where the parameters, e.g., “mild AD” and “aericept” are parameters (i.e., “subject”)).
	Although Sheu does not appear to explicitly state that the type of information within the sentence pattern pertains to “There is” containing certain types of components and the type of information for the modifiers of each component, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The user entering certain sentence patterns would have been performed the same regardless of the specific data involved (i.e., the subject and verb having certain modifiers as claimed, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Sheu’s teachings in making the claimed invention because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.

	Regarding claim 14: Bhatt as modified teaches The structured natural language knowledge system according to claim 4, wherein a sentence pattern may be chosen among a set of sentence patterns by the user to compose a sentence (Sheu, [0081-0084], where a user is prompted to select a command from a list of defined commands (i.e., “sentence pattern”) applicable to the objects defined in the variable definition phrase, in addition to selecting one or more arguments and conditions. Finally, the user is prompted to specify the parameters of the selected condition (i.e., “displays the different components of a sentence and prompts the user to enter the values of some or all of the different components in a sentence”). For example, for the condition “Who are diagnosed to have”, the user can type in a disease name or select from a list of disease names, forming an adjective phrase). 

	Regarding claim 16: Claim 16 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

	Regarding claim 17: Claim 17 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.
The SNL-SQL translation method according to claim 16, wherein when translating, an SNL descriptive sentence is translated to SQL queries for storing elements of the SNL descriptive sentence to a database, and an SNL question sentence is translated to SQL queries for inquiring of the database. 

	Regarding claim 20: Claim 20 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

	Regarding claim 21: Claim 21 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.


Claims 3, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al. (“Bhatt”) (US 2017/0161262 A1), in view of Sheu et al. (“Sheu”) (US 2004/0088158 A1), in further view of Hsu et al. (“Hsu”) (US 2002/0059069 A1).
	Regarding claim 3: Bhatt as modified teaches The structured natural language knowledge system according to claim 1, but does not appear to explicitly teach wherein the sentence translator includes a question generator which creates an SNL question sentence using the data in a database, and retrieves elements of the sentence from the database using SQL for creating the SNL question sentence.
	Hsu teaches wherein the sentence translator includes a question generator which creates an SNL question sentence using the data in a database, and retrieves elements of the sentence from the database using SQL for creating the SNL question sentence (Hsu, [0067], where the natural language query is mapped to the plurality of database object using a reference dictionary (i.e., “retriev[ing] elements of the sentence from the database”) comprising keywords, case information, information models, and database object values (i.e., “using the data in [the] database”)).
Although Hsu does not appear to explicitly state that the reference dictionary is queried using SQL, the claimed invention does not distinguish over the prior art as the only differences in the claim limitations and the prior art’s disclosure lie only in the nonfunctional descriptive material and are not functionally involved in the steps recited. The lookup and retrieval of information from storage (i.e., the claimed database; Hsu’s reference dictionary which is a repository) would have been performed the same regardless of the specific data involved in the querying (i.e., SQL as claimed, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Hsu’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bhatt as modified and Hsu with the motivation of reducing the number of keywords that need to be recognized and searched by the system, thereby requiring less-capable processing hardware for performing the mapping than traditional natural language processing algorithms (Hsu, [0067]).

	Regarding claim 18: Claim 18 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 22: Claim 22 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al. (“Bhatt”) (US 2017/0161262 A1), in view of Sheu et al. (“Sheu”) (US 2004/0088158 A1), in further view of Burns et al. (“Burns”) (US 5,454,106 A).
	Regarding claim 15: Bhatt as modified teaches The structured natural language knowledge system according to claim 4, but does not appear to explicitly teach wherein the structured natural language sentence composition module asks the user to enter the value(s) of one or more components whose value(s) are not known based on what have been entered to develop a more complete sentence incrementally, wherein A component of a sentence may be a subject, an object, a verb, a compliment, an adverb, and an adjective.
	Burns teaches wherein the structured natural language sentence composition module asks the user to enter the value(s) of one or more components whose value(s) are not known based on what have been entered to develop a more complete sentence incrementally, wherein A component of a sentence may be a subject, an object, a verb, a compliment, an adverb, and an adjective (Burns, [7:38-67]-[7:1-29], where in the event that some words/tokens of the input query are not recognized or cannot be parsed, and there is ambiguity, the system presents to the user only the database names that match words/tokens or parse tree elements of an ambiguous query, essentially presenting to the user what it understands of the input query. The user can resubmit a new input query 265 (see Burns, [FIG. 2]), where the new input query 265 was developed using names from the database, thereby making it more likely to be processed by the system without ambiguities).
	Although Burns does not appear to explicitly state that the type of information in A component of a sentence pertains to a subject, object, verb, complement, adverb, and adjective, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The user entering certain sentence patterns would have been performed the same regardless of the specific data involved (i.e., the subject and verb having certain modifiers as claimed, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Burns’ teachings in making the claimed invention because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bhatt as modified and Burns with the motivation of avoiding requiring a user to repeatedly inputting alternative NL queries until all words/tokens are understood by the scanner/tokenizer (Burns, [4:39-50]).


Claims 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al. (“Bhatt”) (US 2017/0161262 A1), in view of Sheu et al. (“Sheu”) (US 2004/0088158 A1), in further view of Lamberti et al. (“Lamberti”) (US 5,369,575 A).
Regarding claim 19: Bhatt as modified teaches The SNL-SQL translation method according to any one of claims 16 to 18, but does not appear to explicitly teach further comprising: inputting the elements, and outputting an SNL sentence including the elements to a user.
Lamberti teaches inputting the elements, and outputting an SNL sentence including the elements to a user (Lamberti, [5:50-61], where once a case frame 50 has been derived, the parser passes it to a case frame filter wherein a goal-expression is derived. The goal-expression forms the basis of the constrained natural language that is used in the storage format of knowledge bases and as a feedback to the user for confirmation that the computer system probably understands the query/instruction. See also Lamberti, [7:12-20], where the user inputs a query such as “How can I send my file to the printer?”, and a constrained natural language form (i.e., “structured natural language sentence”), i.e., paraphrase such as “send file to printer”, is generated and transmitted to the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bhatt as modified and Lamberti with the motivation of confirming by the user that the computer has understood the query/instruction, and also acting as an indicator of the kind of syntax employed by the computer that will, over time, enable the user to better understand and utilize the constrained natural language (Lamberti, [7:12-20]).

	Regarding claim 23: Claim 23 recites substantially the same claim limitations as claim 19, and is rejected for the same reasons.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
25 January 2022


    
        
            
        
            
        
            
    

    
        1 To reiterate from the previous step 2A, Prong 1, the fact that the type of data being retrieved is nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving a result.
        2 See Lamberti (US Patent No. 5,369,575 A) at [2:20-29].